DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites:
“5. The filter cartridge of claim 1, further including a support frame located within the interior space, the support frame being configured to support the filtration media.” Emphasis added. 

Claim 5 is indefinite because the term “the interior space” lacks antecedent basis. 
For the purpose of examination, claim 5 is interpreted as:
“5. The filter cartridge of claim 1, further including a support frame located within the interior area, the support frame being configured to support the filtration media.”

Claim 7 is indefinite because claim 7 depends from claim 5. 
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al., US 5,755,844 (“Arai”). 
Claims 3 are rejected under 35 U.S.C. 103 as being obvious over Arai in view of Holmes et al., US 2005/0193695 (“Holmes”). 
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Arai. 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being obvious over Arai in view of Manniso et al., US 4,878,930 (“Manniso”).
Claim 1 describes a filter cartridge. The filter cartridge comprises a filtration media defining an interior area and extending between a first end and a second end.  The filter cartridge comprises an open end cap coupled to the filtration media at the first end. The open end cap has an end. The filter cartridge comprises a seal structure. The seal structure is secured to the open end cap. The seal structure has an end and an outwardly directed radial sealing surface. The seal structure is located at least partially within the filtration media interior area. The seal structure end is radially spaced from the open end cap end.
Arai discloses a filter cartridge (i.e., tubular element 2). Arai Fig. 1, col. 6, ll. 63–65. The filter cartridge 2 comprises a filtration media (i.e., tubular filter 20) and extending between a first end (i.e., the top end of the tubular filter 20) and a second end (i.e., the bottom end of tubular filter 20). Id. at Fig. 1, col. 6, ll. 63–65. Arai discloses that the filter cartridge 2 comprises an open end cap (i.e., first enforcement end plate 22) coupled to the filtration media 20 at the first end. Id. at Fig. 1, col. 6, ll. 63–65. The open end cap 22 has an end (i.e., tubular outer peripheral surface 222). Id. at Fig. 3, col. 7, ll. 8–17. Arai discloses that the filter cartridge 2 comprises a seal structure (i.e., gasket 4A). Id. The seal structure 4A is secured to the open end cap 22. Id. at Id. The seal structure 4A is at least partially within the filtration media interior area. Id.  The seal structure end 44 is radially spaced from the open end cap end 222. Id. at Fig. 2.

    PNG
    media_image1.png
    852
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    725
    media_image2.png
    Greyscale

Claim 2 describes the filter cartridge of claim 1. The seal structure is connected to the open end cap by an extension member. 
Arai’s seal structure is connected to the open end cap 22 by an extension member (i.e., tubular projection 37). Arai Fig. 2, col. 8, ll. 11–20. It is noted here that the seal structure is connected to the open end cap 22 by the extension member 37 as the extension member 37 presses the seal structure 4A against tubular inner peripheral surface 221 of the open end cap 22.  Arai Fig. 3, col. 12, ll. 27–32. 
Claim 3 describes the filter cartridge of claim 1. The seal structure is formed from the same material as the open end cap. 
Arai discloses that the seal structure is formed of urethane rubber. Arai Fig. 3, col. 8, ll. 38–47. 
Arai does not disclose that the open end cap 22 is formed from urethane. However, in the analogous art of filter cartridge end caps, Holmes discloses the use of urethane end caps in air filters. Holmes [0007]. It would have been obvious for Arai’s open end cap 22 to be made from urethane because it is conventional for air filter end caps to be formed from urethane. In which case, Arai’s seal structure is formed from the same material as Arai’s open end cap 22.
Claim 4 describes the filter cartridge of claim 2. The seal structure, extension member, and open end cap are integrally formed as a singular component. 
Arai does not disclose that its seal structure 4A, extension member 37 and the open end cap 22 are formed as a singular component. However, the use of singular component construction instead of the structure disclosed by Arai is merely a matter of obvious engineering choice. MPEP 2144.04(V)(B).
Claim 5 describes the filter cartridge of claim 1. The filter cartridge further includes a support frame located within the interior area. The support frame is configured to support the filtration media. Claim 7 describes the filter cartridge of claim 5. The seal member structure extends from the support frame.
Arai discloses a tubular outer-peripheral reinforcement 21 disposed at the outer peripheral and being configured to support the filtration media 20. Arai Fig. 1, col. 6, ll. 63 – col. 7, ll. 4. 
Arai does not disclose a support frame located within the interior area. 
However, in the analogous art of cartridge filter frames, Manniso discloses an inner support frame 3 for supporting the filter medium 4. Manniso Fig. 2, col. 5, ll. 48–52. It would have been obvious to include Manniso’s inner support frame 3 at the inner wall of Arai’s filtration media 20 for a stronger support for Arai’s tubular filter 20. In which case, the seal member structure 4A extends from Manniso’s inner support frame 3 at the inner wall of Arai’s filtration media 20. 
Claim 6 describes the filter cartridge of claims 1. The seal structure is formed from a polyurethane material. 
Arai’s seal structure 4A is formed from urethane rubber, which is polyurethane. Arai Fig. 3, col. 8, ll. 38–47. 
Claim Rejections - 35 USC §§ 102 or 103
The claims are rejected as follows:
Claims 1–7 are rejected under 35 U.S.C. 103 as being obvious over Kawabe et al., US 2014/0230387 A1 (“Kawabe”). 
Claim 1 describes a filter cartridge. The filter cartridge comprises a filtration media defining an interior area and extending between a first end and a second end.  The filter cartridge comprises an open end cap coupled to the filtration media at the first end. The open end cap has an end. The filter cartridge comprises a seal structure. The seal structure is secured to the open end cap. The seal structure has an end and an outwardly directed radial sealing surface. The seal structure is located at least partially within the filtration media interior area. The seal structure end is radially spaced from the open end cap end.
Kawabe discloses a filter cartridge (i.e., air filter assembly 100). Kawabe Fig. 3, [0029]. The filter cartridge 100 comprises a filtration media (i.e., filter media 202) defining an interior Id. at Fig. 3, [0032], [0036] and [0038]. The filter cartridge 100 comprises an open end cap (i.e., open end cap 204) coupled to the filtration media 202 at the first end 106. Id. at Fig. 6, [0034]. The open end cap 204 has an end (i.e., the top of open end cap 204). Id. at annotated Fig. 6. The filter cartridge 100 comprises a seal structure (i.e., sealing structure 258). Id. at Fig. 6, [0037]. It would have been obvious that the seal structure 258 is “secured” to the open end cap 204 as the seal structure 258 has to be fixed firmly relative to the open end cap 204 to provide a valid seal during operation.  Id. at Fig. 4, [0037]. The seal structure 258 has an end (i.e., second portion 258b) and an outwardly directed radial sealing surface (i.e., third portion 258c). Id. The seal structure 258 is located at least partially within the filtration media interior area 210. Id. at Fig. 6. The seal structure end 258b is radially spaced from the open end cap end with an outer collar 154 located in between. Id. at Fig. 6. 

    PNG
    media_image3.png
    864
    788
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    861
    788
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    544
    788
    media_image5.png
    Greyscale

Claim 2 describes the filter cartridge of claim 1. The seal structure is connected to the open end cap by an extension member. 
Kawabe discloses that the seal structure 258 is connected to the open end cap 204 by an extension member (i.e., outer collar 154). Kawabe Fig. 6, [0042]. 
Claim 3 describes the filter cartridge of claim 1. The seal structure is formed from the same material as the open end cap. 
Kawabe discloses that the open end cap can be formed from a resilient urethane material. Kawabe Fig. 6, [0032]. Kawabe also discloses that the its seal structure could be formed from polyurethane. Id. at [0034]. 
Claim 4 describes the filter cartridge of claim 2. The seal structure, extension member, and open end cap are integrally formed as a singular component. 
Kawabe does not disclose that its seal structure 258, extension member 154 and the open end cap 204 are formed as a singular component. However, the use of singular component construction instead of the structure disclosed by Arai is merely a matter of obvious engineering choice. MPEP 2144.04(V)(B).
Claim 5 describes the filter cartridge of claim 1. The filter cartridge further includes a support frame located within the interior area. The support frame is configured to support the filtration media. Claim 7 describes the filter cartridge of claim 5. The seal member structure extends from the support frame.
The limitation of that “the support frame is configured to support the filtration media” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Kawabe discloses that the filter cartridge 100 further includes a support frame (i.e., interior side 252a of the first wall of filter media 252) located within the interior area 210. Kawabe Fig. 4, [0037]. Kawabe discloses that the seal member structure 258 extends from the support frame 252a. Id.
Claim 6 describes the filter cartridge of claims 1. The seal structure is formed from a polyurethane material. 
Kawabe also discloses that the its seal structure could be formed from polyurethane. Id. at [0034]. 
Response to Arguments 
Claim Rejections - 35 USC §§ 102 &103
The applicant transverse the current prior art rejection by citing to Figure 13 of the instant application. Applicant Rem. dated Oct. 25, 2021 (“Applicant Rem.”) p. 4. The applicant argues, inter alia, that its seal structure 155 is secured to the end cap 145 via an extension member 152. Id. at p. 5. The applicant also argues that the end of the seal structure is radially spaced from the open end cap. Id. The applicant then argues the filter cartridge of claim 1 represents a fundamentally different configuration in comparison to Arai, because in Arai the gasket 4A is not connected to or supported by the filter cartridge end cap 22 in any way. Id. The applicant points out the seal structure 4A is mounted to the cover 3b and remains with the cover 3b when the filter cartridge 2 is removed from the housing 3. Id. Additionally, the applicant argues that Arai’s seal structure 4A directly abuts and forms a seal with surface 221, and therefore the configuration of Arai cannot be fairly characterized as having an outwardly directed radial sealing surface that is spaced from the end cap inwardly directed radial surface. Id. at ps.5–6. 
The examiner does not find the argument persuasive. To start with, claim 1 of the instant application does not require the seal structure secured to the end cap 145 “via an extension member”. Instant claim 1 also does not require the “an outwardly directed radial sealing surface that is spaced from the end cap inwardly directed radial surface.” Instead, instant claim 1 requires “a seal structure secured to the open end cap.” The term “secure’ by definition means 
As for the limitation of the end of the seal structure 4A of Arai not being radially spaced from the “open end cap”, the examiner respectfully disagrees. The examiner would like to first point out that Applicant’s instant claim 1 requires “the seal structure end is radially spaced from the open end cap end.” The term “open end cap end” is different from the “open end cap.” As mapped in claim 1, the end 44 the seal structure 4A is radially spaced from the open end cap end 222. Arai Fig. 3. 
Furthermore, the examiner has included a second set of rejection in view of Kawabe. Details are provided above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776